Per Curiam.
The appellant was a director of the
School for Defective Youth. In March, 1899, proceedings were instituted before the board of trustees of that institution, having for their object the removal of the appellant. ■ The proceedings terminated in an order of the board for his removal. Thereupon he instituted an action in the superior court of Clarke county for a writ of review. The writ was issued and subsequently quashed, and from the order quashing the' writ he appealed to this court.
It having been made to appear to the satisfaction of this court that, subsequent to his appeal, the relator was reinstated to the position from which he was removed, and that no actual controversy exists, the appeal will he dismissed. See Hice v. Orr, 16 Wash. 163 (47 Pac, 424) ; State ex rel. Coiner v. Wickersham, 16 Wash. 161 (47 Pac. 421) ; and 2 Enc. PI. & Pr., p. 344.
So ordered.